DETAILED ACTION
This action is in response to the amendments and remarks received 04/19/2022 in which claims 1 and 10 have been amended, claim 5 has been canceled, and claims 1-4 and 6-12 are  pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 MARCH 2022 and 10 JANUARY 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
It is noted that Applicant’s amendments to claim 10, i.e. to now make the method of claim 10 be specially for forming the membrane of claim 1 when the method of claim 10 did not previously incorporate that membrane of claim 1, necessitated changes to all pending claim rejections.
As such, all previous arguments are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
It is further noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0196840 A1 (hereinafter “Ishii”) in view of  US 2013/0084447 A1 (hereinafter “Shimatani”) and US 2011/0240552 A1 (hereinafter “Ishizuka”).
Regarding claims 1 and 10 Ishii discloses a PTFE resin porous membrane comprising a plurality of fluorine-based resin fibrils [0002], [0059], but does not specifically disclose wherein a ratio of an average thickness of fibrils in a surface region to an average thickness of fibrils in an inner region of the porous fluorine-based resin membrane is 1.8 to 3, and wherein the surface region is a region within 10% of the total thickness of the membrane from the surface of the porous fluorine-based resin membrane, and the inner region is a region excluding the surface region, or  wherein the porous fluorine-based resin membrane has a porosity of 70 to 90%;
However, the membrane of Ishii is produced by a method comprising the steps of:
(step A) extruding a fluorine-based resin composition prepared by mixing a PTFE resin and a lubricant into a sheet to prepare a PTFE resin sheet; 
(step E) stretching the PTFE resin sheet in its longitudinal direction and then in the transverse direction, wherein the 
stretching in the MD is done with a ratio of from 4 to 20 times [0085] at a temperature of 60-300 °C, including specifically a ratio of 4 and 8 at 300°C [0108]; 
stretching in the TD is done by stretching the sheet stretched in the machine direction, in a ratio of from 4 to 30 times [0085] at 60-300 °C, including specifically a ratio of 4 and 8 at 300°C [0108]; and then 
(step F) heat setting/sintering the sheet stretched in the machine direction and the traverse direction at a temperature of 327-460 °C [0087], where specifically 380°C is used [0109]; see [0034]-[0039], [0074]-[0089].
wherein the fluorine-based resin sheet is prepared by forming a preformed body and then extruding the preformed body to form a sheet using a die [0074], [0105], followed by rolling [0106]; and then conducting a heat-treating the sheet at 150 °C [0107], and wherein the fluorine-based resin has a standard specific gravity of 2.19 or less, including specifically 2.155 as measured using JIS K6892 [0105]; see [0034]-[0039], [0074]-[0089].
Thus the method of Ishii, with regard to claim 1, is seen to differ from the disclosed method which inherently results in a membrane comprising the ratio of an average thickness of fibrils in a surface region to an average thickness of fibrils in an inner region of the porous fluorine-based resin membrane as claimed (i.e. the method of the instant disclosure) as well as  the claimed method of claim 10 in that it is not disclosed that (1) the time of the sintering is for 5 seconds to 9 seconds or (2) wherein there extrusion step is carried out at a temperature of 25 to 50 °C and a pressure of 1 to 40 MPa.
However, with regard to (1) a sintering time, Shimatani discloses the sintering of a similar PTFE membrane at a similar range of temperatures (350-400°C), wherein the sintering time is disclosed to be 10-400 seconds [0023]-[0029].
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of forming the membrane of Ishii by using a sintering time of from 10-400 seconds as in Shimatani because this involves the simple substitution of known sintering times for extruded, rolled, stretched and sintered PTFE membranes to obtain a functional, sintered PTFE membrane.
While the lower bond of the range disclosed by Shimatani is 10 seconds, which is higher than the upper bond of the claimed range of 9, MPEP 2144.05(I) notes “prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”; and thus the claimed range of 9 seconds is seen to be so close to the disclosed 10 seconds that the range claimed is prima facie obvious.
With regard to (2) the extrusion temperature and pressure, Ishii is totally silent to the extrusion temperature and pressure however Ishizuka discloses a similar method of forming a similar PTFE membrane wherein the a preform body is first made and then extruded at a temperature preferably ranging from 19-100 °C and a pressure preferably ranging from 0.01 MPa to 100 MPa, including specific examples using PTFE powder preform extruded into a sheet at an extrusion temperature of 35 and 36°C and extrusion pressure of 5.0 MPa; [0012]-[0021]; [0123]-[0128]; Examples at [0201]-[0202].
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of forming the membrane of Ishii in view of Shimatani by using an extrusion temperature and pressure in the range as disclosed by Ishizuka including specifically an extrusion temperature of 35 and 36°C and extrusion pressure of 5.0 MPa because this involves the simple substitution of known PTFE membrane extrusion temperatures and extrusion pressures for extruded PTFE membranes to obtain a functional, sintered PTFE membrane.
Thus the combined method of Ishii in view of Shimatani and Ishizuka is seen to make obvious the method of claim 10 and inherently results in the membrane as claimed in claim 1. It is further noted that Ishii includes an additional wet TD stretching step, but that it may be omitted and the membrane is still functional Ishii [0181], and thus is seen to disclose to process with and without an additional wet TD stretching step.
Thus the membrane of the combined process of Ishii in view of Shimatani and Ishizuka is the same composition as claimed, produced by the same method as claimed, and thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Ishii in view of Shimatani and Ishizuka inherently has the same properties as the membrane recited in claim 1.  Specifically, it is asserted that a ratio of an average thickness of fibrils in a surface region to an average thickness of fibrils in an inner region of the porous fluorine-based resin membrane is 1.8 to 3, and the surface region is a region within 10% of the total thickness of the membrane from the surface of the porous fluorine-based resin membrane, and the inner region is a region excluding the surface region and wherein the porous fluorine-based resin membrane has a porosity of 70 to 90%. See MPEP 2112.01.
Additionally regarding claims 2-4 and 7 Ishii in view of Shimatani and Ishizuka discloses the method of claim 10 which is a method of preparing the porous fluorine based membrane according to claim 1, and is therefore also seen to inherently result in producing the membrane as claimed in claim 1, and additionally of claims 2-5 and 7 because the membrane of the combined process of Ishii in view of Shimatani and Ishizuka is the same composition as claimed, produced by the same method as claimed, and thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Ishii in view of Shimatani and Ishizuka inherently has the same properties as the membrane recited in claim 1.  See MPEP 2112.01. Specifically, it is asserted that: 
(claim 2) wherein the average thickness of the fibrils in the surface region of the membrane is 50 to 140nm, and the average thickness of fibrils in the inner region of the membrane is 40 to 70nm; (claim 3) wherein the inner region corresponds to a region of greater than 10% and less than 90% of the total thickness of the membrane from a surface of the porous fluorine-based resin membrane; (claim 4) wherein an average pore diameter of pores presented in the porous fluorine-based resin membrane is 0.1 to 0.25 μm, and the maximum pore diameter is 0.3 to 0.45 μm; and (claim 7) wherein the porous fluorine-based resin membrane has a heat shrinkage rate of 10% or less, the heat shrinkage being calculated according to Equation 2 (as claimed) using a length value in the transverse direction changed after heat treatment at 120°C for 30 minutes, and a length value in the transverse direction before the heat treatment, and wherein a tensile strength in the machine direction is 60 to 100 MPa, and a tensile strength in the transverse direction is 70 to 120 MPa,, the tensile strength in the machine and transverse directions being as measured according to ASTM D 882.
Regarding claim 6 Ishii in view of Shimatani and Ishizuka discloses the porous fluorine-based resin membrane of Claim 1, wherein the porous fluorine-based resin membrane has a thickness of 1-300 micron Ishii [0088], which overlaps the range claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Ishii’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 8 Ishii in view of Shimatani and Ishizuka discloses the porous fluorine-based resin membrane of Claim 1, wherein the fluorine-based resin is PTFE Ishii [0105].
Regarding claim 9 Ishii in view of Shimatani and Ishizuka discloses the porous fluorine-based resin membrane of Claim 1, wherein the PTFE resin has a standard specific gravity of 2.19 or less, including specifically 2.155 as measured using JIS K6892 Ishii [0105].
Regarding claim 12 Ishii in view of Shimatani and Ishizuka discloses the method for preparing the porous fluorine-based resin membrane of Claim 10, which is itself a filter Ishii [0007].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Shimatani and Ishizuka and further in view of US 2015/0353694 A1 (hereinafter “Hayashi”).
Regarding claim 11 Ishii in view of Shimatani and Ishizuka discloses the method for preparing a fluorine-based resin porous membrane of Claim 10, wherein the fluorine-based resin sheet is prepared by forming a preformed body and then extruding the preformed body to form a sheet using a die [0074], [0105], followed by rolling [0106]; and then conducting a heat-treating the sheet at 150 °C [0107], and wherein the fluorine-based resin has a standard specific gravity of 2.19 or less, including specifically 2.155 as measured using JIS K6892 [0105].
Ishii in view of Shimatani and Ishizuka does not specifically disclose applying pressure to the fluorine-based resin composition to form the preformed body.
However, Hayashi discloses a similar PTFE membrane which is formed by extruding a  preform then stretching it, wherein the preform is formed by applying pressure/compression to PTFE resin; [0015]-[0023], [0048].
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of forming the membrane of Ishii in view of Shimatani and Ishizuka by forming the preform by applying pressure/compression to PTFE resin as in Hayashi because this involves the simple substitution of known methods of forming a preform for extruded, rolled, stretched and sintered PTFE membranes to obtain a functional PTFE membrane.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773


/Jason M Greene/            Primary Examiner, Art Unit 1773